Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to the 35 USC 101 rejection, amended claims 1-20 are found to be eligible under the 2019 PEG. The arguments presented by the applicant are persuasive. Even assuming there is an abstract idea that is recited in the claims (performing item valuation), the following additional elements, in combination, are considered to provide for integration into a practical application such that the claims are not “directed to” the abstract idea alleged by the examiner:
Claim 1:
execution of the computer program by at least one processing element performs the following steps: acquiring an image from live data; identifying a trend associated with the image using a machine learning technique; determining an irrelevant area of the image and a relevant area of the image; excluding the irrelevant area of the image; analyzing the relevant area of the image to differentiate between the item and one or more adjacent items; analyzing the relevant area of the image to determine a valuation category associated with the item; identifying the item based at least in part on the valuation category and the trend; based on the valuation category, displaying, to a user via a graphical user interface, a request for additional information for the item; accessing a valuation database to acquire a set of valuation information; and determining a valuation for the item, based at least in part on the valuation category, the additional information, and the valuation information from the valuation database.
Claim 12:
execution of the computer program by at least one processing element performs the following steps: receiving the image from live video data; determining an irrelevant area of the image and a relevant area of the image; excluding the irrelevant area of the image; analyzing the relevant area of the image to determine a first item and a second item; determining a first relevant area of the image with an augmented reality overlay based on the valuation category associated with the item; displaying, to the user via the graphical user interface, a request for additional information for the first item based on the first valuation category; accessing a valuation database to acquire a set of valuation information; 5U.S. Patent Application Serial No. 15/860,947 Response Dated August 5, 2021 Responsive to Office Action Dated May 6, 2021 determining a first valuation for the first item, based at least in part on the first valuation category, the additional information, and the valuation information from the valuation database; and determining a second valuation for the second item, based at least in part on the second valuation category and the valuation information from the valuation database.

	Claim 18:
a camera for capturing live video data including an image of an item; a valuation database having associated valuation information; and a processor configured to: identify a trend associated with the image using a machine learning technique; determine an irrelevant area of the image and a relevant area of the image; exclude the irrelevant area of the image; analyze the relevant area of the image to determine a valuation category associated with the item; identify the item based at least in part on the valuation category and the trend; 7U.S. Patent Application Serial No. 15/860,947 Response Dated August 5, 2021 Responsive to Office Action Dated May 6, 2021 present, to a user via a graphical user interface, the live video data including the relevant area of the image with an augmented reality overlay based on the valuation category associated with the item; present, to the user via the graphical user interface, a request for additional information for the item based on the valuation category associated with the item; access the valuation database to acquire a set of valuation information; and determine a valuation for the item, based 
	With regard to prior art, the closest prior art of record does not teach the claims, as recited. Specifically, Stager teaches plant classification rather than valuation of items and provides no motivation for requesting additional information to perform the valuation. Hammer teaches the identification and managing of a large collection of items in order to value the items. Hammer, however fails to disclose requesting additional information. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689